Citation Nr: 1102559	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
ulcerative colitis with postoperative colectomy, proctectomy, J-
pouch, ileostomy, and rectal anastmosis (ulcerative colitis).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Y. G.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 
1992.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  
In August 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to an increased rating for the Veteran's service-
connected ulcerative colitis.  

Review of the evidentiary record shows that the Veteran's most 
recent VA examination in conjunction with his claim was conducted 
in November 2008.  At the August 2010 personal hearing, the 
Veteran testified that the symptoms associated with his service-
connected ulcerative colitis have worsened in severity since the 
November 2008 VA examination.  Specifically, the Veteran reported 
experiencing constant pain, bleeding, vitamin deficiencies, and 
diarrhea.  The Veteran also reported that he goes through 4 to5 
adult diapers a day.  When it is indicated that the severity of a 
service-connected disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Thus, another examination is needed.  
Additionally, review shows that the Veteran continues to receive 
treatment for his service-connected ulcerative colitis, to 
include from emergency rooms:   during the August 2010 hearing, 
the Veteran stated that he goes to the hospital or emergency room 
6 to 8 times a year.  As these records are potentially relevant, 
they should be requested.  Furthermore, additional records, 
including letters from treatment providers and Y.G. are 
associated with the claims folder; however, those records have 
not been addressed in a supplemental statement of the case and 
there is no waiver of consideration of that evidence by the 
agency of original jurisdiction.  38 C.F.R. § 20.1304 (2010).  
Thus, this evidence should be considered 

With regard to a TDIU, if a claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue whether a TDIU is warranted as a result of that 
disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
In the present case, a claim of TDIU can reasonably be inferred 
from evidence of record.  According to the November 2008 VA 
examination report, the examiner reported that the Veteran in 
unable to work due to progressive and refractory ulcerative 
colitis and that he has not been able to resume work because of 
multiple stools per day.  Accordingly, adequate VCAA compliant 
notice of the standards for TDIU must be provided.  The RO/AMC 
must conduct all appropriate development and provide warranted 
assistance, including a VA examination to determine employability 
on the basis of the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice as to the 
issue of entitlement to a TDIU.  All 
notification requirements and development 
procedures must be met.

2.  Contact the Veteran and ask him to 
identify the medical providers who have 
treated him for ulcerative colitis with 
postoperative colectomy, proctectomy, J-
pouch, ileostomy, and rectal anastmosis since 
June 2009.  Attempt to obtain any pertinent 
VA or private medical records that are not 
already on file, and associate them with the 
claims file. 

3.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
current nature and severity of his service-
connected ulcerative colitis.  Prior to the 
examination, the claims folder must be made 
available to the examiner for review of the 
case and this review should be noted.   

All symptoms and manifestations of the 
ulcerative colitis, including any associated 
disturbances of bowel function, abdominal 
distress, tenderness at the surgical sites, 
or incontinence, should be reported in 
detail, and the frequency and severity of 
each symptom should be noted.  The examiner 
should address whether the Veteran's 
condition results in malnutrition, weight 
loss, severe impairment of health, or whether 
it is "severe."  The examiner should also 
address whether the Veteran's ulcerative 
colitis, in conjunction with his other 
service connected disabilities, renders him 
unable to obtain or maintain substantially 
gainful employment.  A rationale for any 
opinion expressed is requested.  

4.  After completion of the above and any 
additional development deemed appropriate, 
adjudicate the issues on appeal, in light of 
all evidence received since the April 2009 
statement of the case (SOC).  If the benefits 
sought on appeal are not granted, the Veteran 
and his representative should be provided 
with a supplemental SOC and afforded the 
opportunity to respond.  The matter should 
then be returned to the Board, if in order, 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Nancy Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



